Pinuby, J.
The vital question for determination is whether, in the stipulation of the policies insuring' plaintiff against loss of time resulting “ from bodily injury effected during the term of such insurance through external, violent, or accidental means, which should, independently of all other causes, immediately a/nd wholly disable him from transacting any and every kind of business pertaining to his said occupation,” the word “ immediately ” refers to proximity of time with the injury, and is used in the sense of “presently, without lapse of time or material delay,” or whether, as thus used, it means “ proximately ” in the sense of causation, and that the accidental injuries of the plaintiff were the proximate cause whereby he was wholly disabled, and without reference to the time when such disability ensued. Ve think that the word “ immediately ” was used in the former sense, and as meaning that the disability contemplated in order to give *333-the plaintiff a claim, for compensation under the policies must have ensued so closely upon the accident that he was wholly disabled from proceeding and transacting the business of his occupation regularly and in its due and proper course. This appears to be the natural and obvious meaning, and what was understood and intended-by the parties, in view of the situation and subject matter and nature of the contract.
Policies of insurance are framed probably with greater ■care and stricter attention to the language employed than almost any other kind of contracts, and each sentence, phrase, and word has an appropriate office and definite •meaning. The rule of construction is that some particular operation, effect, and meaning must be assigned to each sentence, phrase, and word used, and when this may fairly and ' .properly be done no part of the language used can be rejected as superfluous or unmeaning. The rule is an important and familiar one. In order that the consequences of the accident may afford the basis of a claim under the policy, the external, violent, and accidental means must be — first, “ independently of all other causes,” and in this we have proximity of causation; secondly, “immediately,” expressing proximity of time with the accident; and, thirdly, •“wholly disable” the- claimant from transacting any and every kind of business pertaining to his occupation. The .construction insisted upon by the plaintiff makes the use of the word “ immediately ” tautological, and a mere unnecessary repetition of what is clearly embraced in the phrase “independently of all other causes.” Unless the word “immediately ” is used in the sense we have ascribed to it, it serves no purpose whatever; but under the construction that it is used to express proximity of time, as above indicated, to the accident, every word in the stipulation fulfills a natural, consistent, and appropriate purpose, and the contract is clear and certain in its meaning.
The disability to transact any and every kind of business *334pertaining to the plaintiff’s occupation must not only have1 been immediate, but total. Partial or limited disability will! not suffice. The language of the policy is entirely free fronn doubt in this respect, and, if authority be needed on this point, the case of Saveland v. Fidelity & C. Co. 61 Wis. 174,. where the policy on this point was identical with the provisions of the policy in question, is conclusive. Here the-plaintiff was not immediately and wholly disabled from transacting any and every kind of 'business pertaining to his occupation. Total disability did not occur until October 20,. 1893, about two months after the accident.
It is contended that the word “ immediately ” may properly mean within a reasonable or practicable time, under all the circumstances of the particular case; and cases in regard to giving notice of loss under insurance policies to that' effect are relied on. Wood, Ins. (2d ed.), 185 ; Lockwood v. Middlesex Mut. Ass. Co. 47 Conn. 566; Edwards v. Lycom-ing Co. Mut. Ins. Co. 75 Pa. St. 378; Cashau v. F. W. Nat. Ins. Co. 5 Biss. 476; Railway P. Ass. Co. v. Purwell, 44 Ind. 460; Rokes v. Amazon Ins. Co. 51 Md. 519; and many other cases,— show that it is sufficient if notice is given within a reasonable period and as soon as practicable; but-in all these cases the period within which the event was to-occur or the act was to be done depended upon human effort and human diligence. Where the consequence or event-must ensue immediately after a physical cause, such as the-accident in hand, there is no ground for applying this rule,, but the connection of the result with the cause must inflexibly occur immediately, as stipulated, or the consequent loss’ will not be within the policy. The policies in suit provide-that immediate notice, with full particulars, with full name and address of insured, shall be given to the company of any accident or injury for which claim is made; and doubtless these authorities would control as to the proper meaning and effect of this provision.
*335It -was also insisted that, where reasonably intelligent men would honestly differ as to the meaning of the policy, the-doubt should be resolved against the insurer (Kratsenstein v. Western Ass. Co. 116 N. Y. 54, 59; U. S. Mut. Acc. Asso. v. Newman, 84 Va. 52, and cases cited); but this rule cannot apply where the doubt is raised by disregarding a well-established rule of construction, whereby an important word or phrase is rendered insensible of meaning or superfluous. The language of the policy is to be construed according to its natural meaning and its ordinary and usual signification,, unless such construction would render the words senseless or it is evident from the general scope and intent of the instrument that they were used in some other sense. It is well understood that insurance policies áre framed so as not to-assume or stipulate for any greater risk than is strictly necessary to realize premiums, and with the intent and purpose that any liability claimed under the policy may be investigated, the facts ascertained, and claim adjusted before subsequent facts or other causes intervene so as to engender doubt or dispute likely to lead to litigation as to the liability of the insurer. It would be an unreasonable construction, and extremely embarrassing and burdensome to the company, to hold that a total disability, alleged to haye been developed and made manifest after almost any length of time, when the relation between the accident and the injury has become obscure or difficult to be traced, owing to intervening events or causes, would afford a foundation for recovery under a policy so clearly and plainly expressed as the policies in question. These provisions, both as to the proximate and exclusive cause of injury and the time when the disability must occur, were framed, no doubt, so that claims might be speedily adjusted, and any reasonable ground for contention, such as the plaintiff makes in the present case, might be avoided.
The conclusion at which we have arrived is supported by *336a recent case, strictly in point, where the question was carefully and well discussed. Williams v. Preferred Mut. Acc. Asso. 91 Ga. 698. Upon the facts disclosed in the complaint Aye hold that it was properly dismissed.
By the Oowrt. — The judgment of the superior court is affirmed.